

REVOLVING NOTE


August 18, 2001
Maximum Loan Amount: $600,000



FOR VALUE RECEIVED, Richard P. Nespola (“Borrower”) promises to pay to the order
of The Management Network Group, Inc., a Delaware corporation (“Lender”) at its
offices at 7300 College Boulevard, Suite 302, Overland Park, Kansas 66210, the
aggregate unpaid principal amount of all advances made by Lender to Borrower
pursuant to that Line of Credit Agreement dated August 18, 2001 between Lender
and Borrower (the “Loan Agreement”).  The Loan Agreement is incorporated by
reference in this Note.  Capitalized terms used herein without definition shall
have the meaning assigned in the Loan Agreement.  This is the Note referred to
in the Loan Agreement.  The outstanding principal balance shall be payable in
accordance with and in the manner described in the Loan Agreement.  Borrower
promises to pay interest on the outstanding principal amount hereof on the dates
and at the rates provided in the Loan Agreement from the date of each advance
hereunder until payment in full.


Amounts borrowed by Borrower hereunder may be repaid and re-borrowed so long as
the aggregate principal amount outstanding at any one time does not exceed the
Maximum Loan Amount listed above.  The principal balance and all accrued
interest hereunder may be prepaid by Borrower, in whole or in part, at any time
without penalty.  Borrower’s obligation to pay principal, interest and other
changes due under this Note is secured by a Stock Pledge Agreement of even date
herewith executed by Borrower in favor of Lender, and by the Pledged Shares
referred to in the Loan Agreement and Stock Pledge Agreement.


The occurrence of an Event of Default under the Loan Agreement shall constitute
an event of default under this Note and shall entitle Lender to exercise all
rights under the Loan Agreement, including declaring the principal balance and
all accrued interest immediately due and payable without notice to or demand
upon Borrower, all of which Borrower hereby expressly waives, but subject in all
events to Lender’s right and obligation to credit the value (determined in
accordance with the Loan Agreement) of the Pledged Shares against the principal
balance and accrued interest due under this Note.  Borrower shall be liable for
any deficiency and shall be entitled to the return of any surplus Pledged Shares
in the manner described in the Loan Agreement.  If this Note is collected by or
through an attorney at law, then Borrower shall be obligated to pay, in addition
to the principal balance and accrued interest, reasonable attorney’s fees and
court costs.


Time is of the essence of this Note.  To the fullest extent permitted by
applicable law, Borrower, for himself and his legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
 
 
 

--------------------------------------------------------------------------------

 

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note is prohibited or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of this Note.  No delay or failure on the part of
Lender in the exercise of any right or remedy hereunder shall operate as a
waiver thereof, nor as an acquiescence in any default, nor shall any single or
partial exercise by Lender of any right or remedy preclude any other right or
remedy, but subject in all events to the provisions of the Loan
Agreement.  Borrower agrees that, without releasing or impairing Borrower’s
liability hereunder, Lender may at any time release, surrender, substitute or
exchange any collateral securing this Note and may at any time release any party
primarily or secondarily liable for the indebtedness evidenced by this Note.


This Note shall be governed by and construed and enforced in accordance with the
laws of the State of Kansas.


This Note is fully recourse.


IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered as of the date set forth above.



 
BORROWER
     
/s/ Richard P. Nespola
 
Richard P. Nespola

 
 
2

--------------------------------------------------------------------------------

 